Start, J.
The plaintiff’s right to the property declared for is dependent upon the construction of a bond given by him to the defendant, which recites, that the plaintiff has sold to the defendant a farm, six cows, and certain other *189property, for the sum of two thousand dollars; and, after providing for annual payments and interest, sets forth, that, when the sum of nine hundred dollars, with interest on the whole debt, has been paid, the plaintiff shall execute to the defendant a warranty deed of the farm. The bond also provides, that the defendant shall give a mortgage to secure the balance of the debt; and that the crops raised on the farm, all butter and income from the cows, all wood, bark and lumber cut on the farm, shall be and remain the plaintiff’s until “said payments are made.”
The defendant contends, that,- by this condition, a lien is reserved only on property mentioned therein, for the payment due, or to become due, the year in which such property is produced from the farm and cows; but we think this is not the true construction of the reservation. When payments aggregating nine hundred dollars of the principal and interest on the whole debt have been made, the -property is to be conveyed. Then follows the reservation, which continues in force until the “said payments are made.” The words, “said payments,” clearly refer to the payments that make the sum of nine hundred dollars, and are to be made before the plaintiff is under any obligation to convey the property; and the plaintiff’s lien continues and attaches to all crops raised on the farm, all butter and income from the cows, all wood, bark and lumber cut on the farm, until the full sum of nine hundred dollars is paid, and is not terminated as to property produced in any one year, on payment of the sum falling due during that year.

Judgment reversed; judgment for the plaintiff.